Exhibit 10.1

NATIONAL COMMERCE CORPORATION

2015 INCENTIVE PROGRAM

1. Purpose and Administration of the 2015 Incentive Program. The 2015 Incentive
Program (the “2015 Incentive Program”) has been established by National Commerce
Corporation (together with its subsidiaries, the “Corporation”) to encourage
outstanding performance from its executive officers and certain other key
employees. Subject to applicable law, all designations, determinations,
interpretations and other decisions under or with respect to the 2015 Incentive
Program or any bonus award hereunder shall be within the sole discretion of the
Compensation Committee (the “Compensation Committee”) of the Board of Directors
(the “Board”) of the Corporation, may be made at any time and shall be final,
conclusive and binding upon all persons. Designations, determinations,
interpretations and other decisions made by the Compensation Committee with
respect to the 2015 Incentive Program or any bonus award hereunder, including,
but not limited to, the application of the Recoupment Policy described herein,
need not be uniform and may be made selectively among Eligible Participants,
whether or not such Eligible Participants are similarly situated.

2. Participation. All executive officers and certain other key employees of the
Corporation are eligible to receive a bonus award pursuant to the 2015 Incentive
Program (each, an “Eligible Participant”). Each Eligible Participant selected by
the Board to receive a bonus award under the 2015 Incentive Program is referred
to herein as a “Participant.”

3. Calculation and Payment of Awards. Bonus awards shall be calculated based on
the financial results of the Corporation for the 2015 fiscal year. The bonus
awards to be paid pursuant to the 2015 Incentive Program (each, an “Award”)
shall be on such terms as the Board may prescribe, at the Compensation
Committee’s recommendation, based on the performance criteria set forth on
Schedule A hereto. The target(s) for the performance criteria shall be
determined by the Board, in its discretion, at the recommendation of the
Compensation Committee, as set forth on Schedule A hereto. As soon as
practicable following the 2015 fiscal year, the Compensation Committee shall
determine and certify whether and to what extent the performance goal has been
met, as well as the amount of the Award that each Participant has earned under
the 2015 Incentive Program. A Participant is required to remain employed with
the Corporation through the end of the 2015 fiscal year in order to have a
legally binding right to the Award.

Awards pursuant to the 2015 Incentive Program will be paid solely in cash. All
amounts due to Participants under the 2015 Incentive Program shall be paid as
soon as administratively feasible after the end of the 2015 fiscal year, and, in
any event, no later than March 15, 2016. Notwithstanding the foregoing, Awards
may be deferred under the Corporation’s Deferral of Compensation Plan for Key
Employees and Non-Employee Directors (the “Deferral Plan”), to the extent
permitted by the terms of the Awards and the Deferral Plan. Except as the
Compensation Committee may otherwise determine in its sole and absolute
discretion, termination of a Participant’s employment prior to the end of the
2015 fiscal year will result in the forfeiture of the Award by the Participant,
and no payments shall be made with respect thereto. This 2015 Incentive Program
is not a “qualified” plan for federal income tax purposes, and any payments are
subject to applicable tax withholding requirements.

4. Adjustments for Unusual or Nonrecurring Events. The Compensation Committee is
hereby authorized to make adjustments in the terms and conditions of, and the
criteria included in, bonus awards under the 2015 Incentive Program in
recognition of unusual or nonrecurring events affecting any Participant, the
Corporation or the financial statements of the Corporation; in the event of
changes in applicable laws, regulations or accounting principles; or in the
event the Compensation Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the 2015 Incentive
Program. The



--------------------------------------------------------------------------------

Compensation Committee is also authorized to adjust performance targets or bonus
awards downward to avoid unwarranted windfalls. Notwithstanding the foregoing,
the Compensation Committee shall not have the discretion to increase any Award
payable to a Participant in excess of that provided by the application of the
terms and conditions set forth in Schedule A hereto.

5. Recoupment Policy. The Corporation may recover from any Participant any
incentive compensation awarded or paid pursuant to this 2015 Incentive Program
based on (i) achievement of financial results that were subsequently the subject
of a restatement due to material noncompliance with any financial reporting
requirement under either GAAP or the federal securities laws, other than as a
result of changes to accounting rules and regulations, or (ii) a subsequent
finding that the financial information or performance metrics used by the
Compensation Committee to determine the amount of the incentive compensation
were materially inaccurate, in each case regardless of individual fault. In
addition, the Corporation may recover any incentive compensation awarded or paid
pursuant to this 2015 Incentive Program based on a Participant’s conduct which
is not in good faith and which materially disrupts, damages, impairs or
interferes with the business of the Corporation. This Recoupment Policy applies
to any incentive compensation earned or paid to a Participant pursuant to this
2015 Incentive Program. Subsequent changes in status, including retirement or
termination of employment, do not affect the Corporation’s rights to recover
compensation under this policy. The Compensation Committee will administer this
policy and exercise its discretion and business judgment in the fair application
of this policy based on the facts and circumstances as it deems relevant in its
sole discretion. More specifically, the Compensation Committee shall determine
in its discretion any appropriate amounts to recoup, the officers from whom such
amounts shall be recouped (which need not be all officers who received the bonus
compensation at issue) and the timing and form of recoupment; provided, that
only compensation paid or settled within three years prior to the Compensation
Committee taking action under this Recoupment Policy shall be subject to
recoupment; provided further, that any recoupment pursuant to clause (i) or
(ii) of the first sentence of this paragraph shall not exceed the portion of any
applicable bonus paid hereunder that is in excess of the amount of
performance-based or incentive compensation that would have been paid or granted
based on the actual, restated financial statements or actual level of the
applicable financial or performance metrics as determined by the Compensation
Committee in its sole discretion.

For avoidance of doubt, the Corporation may set off the amounts of any such
required recoupment against any amounts otherwise owed by the Corporation to a
Participant as determined by the Compensation Committee in its sole discretion,
solely to the extent any such offset complies with the requirements of
Section 409A of the Internal Revenue Code, as amended (the “Code”), and the
guidance issued thereunder.

If any restatement of the Corporation’s financial results indicates that the
Corporation should have made higher performance-based payments than those
actually made under the 2015 Incentive Program for the period affected by the
restatement, then the Compensation Committee shall have the discretion, but not
the obligation, to cause the Corporation to make appropriate incremental
payments to affected Participants then-currently employed by the Corporation.
The Compensation Committee will determine, in its sole discretion, the amount,
form and timing of any such incremental payments, which shall be no more than
the difference between the amount of performance-based compensation that was
paid or awarded and the amount that would have been paid or granted based on the
actual, restated financial statements.

6. No Right to Employment. The grant of an Award under the 2015 Incentive
Program shall not be construed as giving a Participant the right to be retained
in the employ of the Corporation.

 

2



--------------------------------------------------------------------------------

7. No Trust or Fund Created. Neither the 2015 Incentive Program nor any Award
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Corporation and a Participant or any other
person. To the extent that any person acquires a right to receive payments from
the Corporation pursuant to an Award, such right shall be no greater than the
right of any unsecured general creditor of the Corporation.

8. No Rights to Awards. No person shall have any claim to be granted any Award
and there is no obligation for uniformity of treatment among Participants. The
terms and conditions of Awards, if any, need not be the same with respect to
each Participant. The Corporation reserves the right to terminate the 2015
Incentive Program at any time in the Corporation’s sole discretion.

9. Section 409A of the Internal Revenue Code. This 2015 Incentive Program is
intended to be exempt from Section 409A of the Code.

10. Interpretation and Governing Law. This 2015 Incentive Program shall be
governed by and interpreted and construed in accordance with the internal laws
of the State of Alabama, without reference to principles of conflicts or choices
of laws. In the event the terms of this 2015 Incentive Program are inconsistent
with the terms of any written agreement between a Participant and the
Corporation, the terms of such written agreement shall govern the Participant’s
participation in the 2015 Incentive Program.

 

3



--------------------------------------------------------------------------------

Schedule A

to 2015 Incentive Program

Performance Metric; Determination of Percentage of Target Bonus Amount Earned

The performance metric selected by the Board is the Corporation’s net income.
The percentage of the target award (“Target Bonus Amount”) that is earned by a
Participant is based on the Corporation’s net income in 2015 (“2015 Net Income”)
compared to the Corporation’s budgeted net income for 2015 (“Budgeted Net
Income”), as follows:

 

  •   Threshold: 50% of the Participant’s Target Bonus Amount is earned if 2015
Net Income is 75% of Budgeted Net Income. No bonus is earned if 2015 Net Income
is less than 75% of Budgeted Net Income.

 

  •   Target: 100% of the Participant’s Target Bonus Amount is earned if 2015
Net Income is 100% of Budgeted Net Income.

 

  •   Maximum: 150% of the Participant’s Target Bonus Amount is earned if 2015
Net Income equals or exceeds 125% of Budgeted Net Income.

 

  •   Interpolation: The Corporation will interpolate between the threshold,
target and maximum goals in the manner set forth in the following table:

 

2015 Net Income

  

Percentage of Target Bonus Amount

Earned by Participant

Less than 75% of Budgeted Net Income

   No bonus earned

75% of Budgeted Net Income

   50% of Target Bonus Amount

87.5% of Budgeted Net Income

   75% of Target Bonus Amount

100% of Budgeted Net Income

   100% of Target Bonus Amount

112.5% of Budgeted Net Income

   125% of Target Bonus Amount

125% or more of Budgeted Net Income

   150% of Target Bonus Amount

The Corporation will linearly interpolate between the amounts set forth above.

 

A-1